Citation Nr: 0946207	
Decision Date: 12/04/09    Archive Date: 12/18/09

DOCKET NO.  09-09 835	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for residuals of 
bilateral hand cold injury.

2.  Entitlement to service connection for residuals of 
bilateral foot cold injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife




ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The Veteran had active service from February 1947 to August 
1948, and from January 1949 to November 1952.

This appeal to the Board of Veterans Appeals (Board) arises 
from a June 2008 rating action that denied service connection 
for residuals of cold injury to both hands and feet.

In September 2009, the Veteran and his wife at the RO 
testified at a Board videoconference hearing before the 
undersigned Veterans Law Judge (VLJ) in Washington, D.C.

In September 2009, the undersigned VLJ granted the 
appellant's motion to advance this appeal on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has, to the extent possible, 
been accomplished.

2.  Residuals of bilateral hand cold injury are not currently 
objectively demonstrated.  

3.  Residuals of bilateral foot cold injury are not currently 
objectively demonstrated.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of 
bilateral hand cold injury are not met.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R.  §§ 3.102, 
3.159, 3.303 (2009).

2.  The criteria for service connection for residuals of 
bilateral foot cold injury are not met.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R.  §§ 3.102, 
3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009)) 
essentially includes, upon the submission of a substantially-
complete application for benefits, an enhanced duty on the 
part of the VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify him what evidence will be obtained by whom.  
38 U.S.C.A.     § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, it defines the obligation of the VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision on the claims on appeal has, 
to the extent possible, been accomplished.

A November 2007 pre-rating RO letter informed the Veteran and 
his representative of the VA's responsibilities to notify and 
assist him in his claims, and what was needed to establish 
entitlement to service connection (evidence showing an injury 
or disease that began in or was made worse by his military 
service, or that there was an event in service that caused an 
injury or disease).  Thereafter, he was afforded 
opportunities to respond.  The Board thus finds that the 
Veteran has received sufficient notice of the information and 
evidence needed to support his claims, and has been provided 
ample opportunity to submit such information and evidence.  

Additionally, the 2007 RO letter provided notice that the VA 
would make reasonable efforts to help the Veteran get 
evidence necessary to support his claims, such as medical 
records (including private medical records), if he gave it 
enough information, and if needed, authorization to obtain 
them.  That letter further specified what evidence the VA had 
received, what evidence it was responsible for obtaining, to 
include Federal records, and the type of evidence that the VA 
would make reasonable efforts to get.  The Board thus finds 
that the 2007 RO letter satisfies the statutory and 
regulatory requirement that the VA notify a claimant what 
evidence, if any, will be obtained by him and what evidence 
will be retrieved by the VA.  See Quartuccio v. Principi,   
16 Vet. App. 183, 187 (2002).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the U.S. Court of Appeals for Veterans Claims (Court) 
held that proper VCAA notice should notify a veteran of: (1) 
the evidence that is needed to substantiate a claim; (2) the 
evidence, if any, to be obtained by the VA; and (3) the 
evidence, if any, to be provided by him.  As indicated above, 
all 3 content of notice requirements have been met in this 
appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that the VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  In the matters now before the Board, the 
November 2007 document fully meeting the VCAA's notice 
requirements was furnished to the Veteran before the June 
2008 rating action on appeal. 

In March 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of  38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all 5 elements of a service connection claim (veteran status, 
the existence of a disability, a connection between the 
veteran's service and that disability, the degree of 
disability, and the effective date pertaining thereto).  In 
this case, the Board finds that the Veteran was furnished 
notice of the latter requirements in the November 2007 RO 
letter.

Additionally, the Board finds that all necessary development 
on the claims currently under consideration has, to the 
extent possible, been accomplished.  The RO, on its own 
initiative, has made reasonable and appropriate efforts to 
assist the appellant in obtaining all evidence necessary to 
substantiate his claims, to include attempts to obtain 
service and post-service VA and private medical records.  In 
this regard, the Board notes that the service medical records 
are unavailable, presumably having been destroyed in a fire 
years ago at the National Personnel Records Center (NPRC).  
In its November 2007 letter, as well as in subsequent 
February and April 2008 letters, the RO variously notified 
the Veteran and his representative to submit any military 
medical records that he had in his possession, and of 
alternate sources of records and forms of evidence to support 
his claims, such as statements from persons, including 
service comrades, who knew him when he was in military 
service and knew of any disability that he had in service; 
records and statements from service medical personnel, such 
as nurses, corpsmen, and medics; employment physical 
examinations; medical evidence from hospitals, clinics, and 
private physicians of treatment since military service; 
letters written and photographs taken during service; 
pharmacy prescription records; and insurance examination 
reports.  

However, the RO's attempts to obtain evidence from alternate 
sources and secondary military record sources were 
unsuccessful.  Significantly, the Veteran has not identified, 
nor does the record otherwise indicate, any existing, 
pertinent evidence, in addition to that noted above, that has 
not been obtained.  In December 2007 and January 2009, the 
Veteran stated that he had no additional information or 
evidence to submit in connection with his claims.  

The record also presents no basis for further development to 
create any additional evidence to be considered in connection 
with the matters currently under consideration.  In December 
2007, the NPRC stated that no service medical records or 
Surgeon General's Office records were available.  In December 
2007 written statements and at the September 2009 Board 
hearing, the Veteran denied treatment in service for 
residuals of cold injury.  In an April 2008 memorandum, a RO 
military records specialist certified that the veteran's 
service medical records were unavailable; that all procedures 
to obtain them had been correctly followed; that all efforts 
to obtain the needed military information had been exhausted; 
and that further attempts would be futile.  

Under these circumstances, the Board finds that the Veteran 
is not prejudiced by appellate consideration of the claims on 
appeal at this juncture, without directing or accomplishing 
any additional notification and/or development action.  

II.  Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  Such a determination requires a 
finding of current disability that is related to an injury or 
disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992). Service 
connection also may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that it was incurred in 
service.  38 C.F.R. § 3.303(d).

The Veteran contends that he currently suffers from residuals 
of cold injury of both hands and feet that were incurred in 
service in Korea during the cold winter of December 1950, and 
he gave testimony to this effect at the September 2009 Board 
hearing.

As noted above, there are no service medical records which 
show any residuals of cold injury to the hands and feet, and 
the Veteran had denied treatment therefor in service.  
Neither have residuals of bilateral hand and foot cold injury 
been objectively demonstrated in the post-service years.

Numerous 1996 VA outpatient records show treatment and 
evaluation of the Veteran for several disabilities, but are 
negative for findings or diagnoses of cold injury residuals.  
The extremities were specifically noted to be normal on 
November 1996 VA examination, and neurologic examination was 
normal.

The Veteran gave a history of frostbite and bilateral foot 
numbness on June 2004 VA outpatient examination, and the 
assessments included peripheral neuropathy and claudication 
symptoms, but there was no history or medical opinion 
relating any finding to military service or any incident 
thereof, including claimed cold injury.

In April 2008, as VA examination was conducted for the 
purpose of determining whether the Veteran had residuals of 
hand and foot cold injury, and if so, the etiology thereof.  
The examining physician reviewed the claims folder and the 
veteran's history of hand and foot numbness in service in 
Korea during the winter of 1950-51, as well as his other 
health conditions including coronary artery disease (CAD) 
status post myocardial infarction since 1988, hypertension 
since 1988, peripheral vascular disease since 2005, 
hyperlipidemia since 2007, and peripheral neuropathy since 
2006.  Current examination of the hands and feet was normal 
except for onychomycosis of the nails of both feet.  There 
was full, normal 5/5 strength against resistance of both 
upper and lower extremities.  After a review of several tests 
and X-ray reports, the diagnoses were CAD status post 
myocardial infarction, bilateral lower extremity peripheral 
arterial disease, right hand and bilateral foot degenerative 
joint disease, and mild polyneuropathy.  

The physician opined that the Veteran did not currently have 
residuals of frozen feet or hands on physical examination, 
noting also that there was no documentation or service 
medical records to indicate that he suffered from frozen 
hands or feet in military service, and that he had 
significant medical diagnoses which could account for his 
current symptoms of pain and numbness in the hands and feet.  
These included a 1-pack-per-day smoking history for over 60 
years with resultant severe vascular disease, including 
coronary and peripheral disease; uncontrolled hypertension 
and hyperlipidemia, which also contributed to his 
vasculopathy; and mild peripheral neuropathy, which could be 
related to anti-arrhythmia medication for his heart, or 
vascular-related hypoxemia.  Therefore, the doctor concluded 
that it would be mere speculation to find that the Veteran 
previously suffered from frozen hands and feet and has any 
residuals of this, due to the lack of documentation of the 
condition, and because he had severe, chronic medical 
conditions/diagnoses to explain his current symptoms.    

In reaching the conclusion that the most persuasive evidence 
is against the claim for service connection for residuals of 
bilateral hand and foot cold injury, the Board accords great 
probative value to the April 2008 VA physician's finding that 
the Veteran did not currently have residuals of frozen feet 
or hands on physical examination.  That opinion was arrived 
at after a thorough and comprehensive review of the claims 
folder containing post-service medical records and the 
veteran's actual medical history, and current examination of 
the Veteran and consideration of his military and post-
service history.  See Nieves-Rodrigues v. Peake, 22 Vet. 
App.295 (2008) (the probative value of a medical opinion 
comes from when it is the factually accurate, fully 
articulated, and sound reasoning for the conclusion, not the 
mere fact that the claims folder was reviewed).  Thus, the 
Board finds the April 2008 VA physician's findings, 
observations, and conclusions to be dispositive of the 
question of service connection for residuals of bilateral 
hand and foot cold injury, and that these most persuasive, 
expert medical observations and opinion militate against the 
claim.  See Hayes v. Brown,  5 Vet. App. 60, 69-70 (1993) (it 
is the responsibility of the Board to assess the credibility 
and weight to be given the evidence) (citing Wood v. 
Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the 
probative value of medical evidence is based on an examiner's 
knowledge and skill in analyzing the data, and the medical 
conclusion he reaches; as is true of any evidence, the 
credibility and weight to be attached to medical opinions are 
within the province of the Board).

In reaching this determination, the Board has also considered 
the May 2007 statement wherein the Veteran was fitted with 
orthotic shoes and insoles, and the provider noted the 
veteran's history of frostbite in Korea during wartime 
service and symptoms of foot pain and coldness.  However, the 
Board notes that this notation linking the veteran's foot 
symptoms to his military service is solely based on his 
history of cold exposure in service, and without regard to 
consideration of any post-service medical problems or current 
competent medical examination of the Veteran; thus, that 
incomplete, inaccurate history and report is not a reliable 
indicator of the actual etiology of his foot symptoms.  The 
VA is not required to accept medical opinions that are based 
upon an appellant's recitation of medical history.  Godfrey 
v. Brown, 8 Vet. App. 113, 121 (1995).  As a medical opinion 
can be no better than the facts alleged by a veteran, an 
opinion based on an inaccurate factual premise has no 
probative value.  See Reonal v. Brown, 5 Vet. App. 460, 461 
(1993); Swann v. Brown, 5 Vet. App. 229, 233 (1993); Black v. 
Brown, 5 Vet. App. 179, 180 (1993).  In this case, the May 
2007 provider of orthotics apparently stated his observations 
after relying merely on the incomplete, inaccurate medical 
history related by the Veteran, and there is no indication of 
what, if any, records he reviewed in arriving thereat.  There 
is no evidence that he ever reviewed the claims folder with 
the veteran's medical records, or the post-service evidence 
which shows the veteran's significant medical problems which 
have residually affected his hands and feet, or that he is 
competent to diagnose residuals of cold injury.  Thus, the 
Board finds that the May 2007 orthotics report does not 
provide persuasive support for the veteran's claim that he 
currently suffers from residuals of bilateral hand and foot 
cold injury that is related to his military service.  In this 
regard, the Board considers the April 2008 VA physician's 
observations and conclusions to be of greater probative value 
that those of a provider of orthotics, given the physician's 
greater medical expertise and thorough medical examination of 
the Veteran.
   
As indicated above, Congress has specifically limited 
entitlement to service connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. § 1110.  Where, as here, there is no 
competent evidence that shows the existence of residuals of 
bilateral hand and foot cold injury for which service 
connection is sought (and hence, no evidence of a nexus 
between any such disability and service), there can be no 
valid claim for service connection.  See Gilpin v. West,  155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  As the competent medical evidence of 
record, particularly the April 2008 VA examination report, 
does not show the current existence of residuals of bilateral 
hand and foot cold injury, the Board finds that service 
connection therefor is not warranted. 

In addition to the medical evidence, the Board has considered 
the assertions and testimony of the Veteran and his wife; 
however, such do not provide any basis for allowance of the 
claims.  While the Veteran may believe that he currently has 
residuals of bilateral hand and foot cold injury that are 
related to his military service, there is no credible 
evidentiary support for such contentions.  The Board 
emphasizes that the appellant and his wife are competent to 
offer evidence as to facts within their personal knowledge, 
such as his own symptoms and her observations of those 
symptoms.  However, medical questions of diagnosis and 
etiology are within the province of trained medical 
professionals.  Jones v. Brown,  7 Vet. App. 134, 137-38 
(1994).  As laymen without the appropriate medical training 
or expertise, the appellant and his wife simply are not 
competent to render an opinion on such medical matters.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997)  (a layman is 
generally not capable of opining on matters requiring medical 
knowledge).  Hence, their assertions in this regard have no 
probative value.

Neither does the May 2008 statement of a service comrade 
provide persuasive support for the veteran's claim that he 
currently suffers from residuals of bilateral hand and foot 
cold injury.  While the service comrade generally recalled 
that many servicemen suffered from frostbite during the 1950 
Korean winter, and stated that he was sure that was the 
reason the Veteran was currently suffering from foot 
problems, he offered no basis for that opinion, for example, 
that he specifically witnessed or otherwise knew that the 
Veteran suffered from residuals of cold injury during the 
time they were in military service.  Thus, that statement has 
no probative value.

Under these circumstances, the Board concludes that service 
connection for residuals of bilateral hand and foot cold 
injury must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against the claims, that doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).


ORDER

Service connection for residuals of bilateral hand cold 
injury is denied.

Service connection for residuals of bilateral foot cold 
injury is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


